--------------------------------------------------------------------------------

 

 

TERM LOAN AGREEMENT

dated as of

December 31, 2014

among

GOLDEN QUEEN MINING CO. LTD., as Borrower,

and

THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED MARCH 6, 2009
and
HARRIS CLAY, as Lenders

 




--------------------------------------------------------------------------------


SECTION I DEFINITIONS 1                    1.1 Definitions 1                  
 1.2 Rules of Interpretation 10 SECTION II DESCRIPTION OF LOAN 11              
     2.1 The Loan 11                    2.2 Interest Rates and Payments of
Interest 11                    2.3 Closing Fee 11                    2.4
Repayment of Loan 12                    2.5 Prepayments 12                  
 2.6 Method of Payments 12                    2.7 Computation of Interest and
Fees 13                    2.8 Taxes 13 SECTION III CONDITIONS OF LENDING 13    
               3.1 Closing Deliverables 13                    3.2 Indebtedness
15                    3.3 Litigation; Investigations 15                    3.4
Accuracy of Representations and Warranties 15                    3.5 No Default
15                    3.6 No Change in Law 15 SECTION IV REPRESENTATIONS AND
WARRANTIES 15                    4.1 Existence, Qualification and Power 15      
             4.2 Authorization; No Contravention 15                    4.3
Governmental Authorization; Other Consents; Corrupt Practices 16                
   4.4 Binding Effect 16                    4.5 Financial Statements 16        
           4.6 Litigation 17                    4.7 No Default 17              
     4.8 Ownership of Property; Encumbrances 17                    4.9
Environmental Compliance 17                    4.10  Insurance 17              
     4.11  Taxes 17                    4.12  Subsidiaries; Equity Interests 18  
                 4.13  Margin Regulations; Investment Company Act 18            
       4.14  Compliance with Laws 18                    4.15  Solvency 18      
             4.16  Compliance with OFAC Rules and Regulations 18                
   4.17  Foreign Assets Control Regulations, Etc 18 SECTION V AFFIRMATIVE
COVENANTS 19                    5.1 Financial Statements 19                  
 5.2 Conduct of Business 20

i

--------------------------------------------------------------------------------


                   5.3 Taxes 20                    5.4 Inspection Rights 20    
               5.5 Maintenance of Books and Records 20                    5.6
Use of Proceeds 21                    5.7 Further Assurances 21                
   5.8 Notification Requirements 21                    5.9 Environmental
Compliance 21                    5.10  Subsidiary Guaranties 22 SECTION VI
NEGATIVE COVENANTS 22                    6.1 Indebtedness 22                  
 6.2 Contingent Liabilities 23                    6.3 Encumbrances 23          
         6.4 Merger; Dispositions; Liquidation 23                    6.5
Restricted Payments 23                    6.6 Investments; Purchases of Assets
24                    6.7 Transactions with Affiliates 24                    6.8
Fiscal Year 24 SECTION VII DEFAULTS 24                    7.1 Events of Default
24                    7.2 Remedies upon Event of Default 26 SECTION VIII GENERAL
27                    8.1 Notices 27                    8.2 Successors and
Assigns 29                    8.3 Expenses 29                    8.4
Indemnification 29                    8.5 Survival of Covenants, Etc 30        
           8.6 No Waivers 30                    8.7 Amendments, Waivers, etc 30
                   8.8 Lost Note, Etc 30                    8.9 Captions;
Counterparts 30                    8.10  Entire Agreement, Etc 30              
     8.11  Waiver of Jury Trial 31                    8.12  Governing Law 31    
               8.13  Jurisdiction; Consent to Service of Process 31            
       8.14  Judgment Currency 32                    8.15  Severability 32

EXHIBITS

Form of

A-1 LTC Note A-2 HC Note

ii

--------------------------------------------------------------------------------


B Pledge Agreement C Subsidiary Guaranty D Consent under GQ California LLC
Agreement E Option Agreement F Registration Rights Agreement

SCHEDULES

2.1(a) Allocations 4.2 No Conflict 4.3 Governmental Authorizations 4.6
Litigation 4.7 No Default 4.12 Subsidiaries; Loan Parties 6.1(e) Existing
Indebtedness

iii

--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

            THIS TERM LOAN AGREEMENT is made as of December 31, 2014, among
GOLDEN QUEEN MINING CO. LTD., a British Columbia corporation, (the “Borrower”),
THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED MARCH 6, 2009 (“LTC Lender”) and
HARRIS CLAY (“HC Lender” and, together with LTC Lender, the “Lenders”).

            WHEREAS, the Borrower has requested that the Lenders extend credit
in the form of a term loan, and the Lenders have indicated their willingness to
lend, in the principal amount of $12,500,000, on the terms and subject to the
conditions set forth herein.

            NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION I

DEFINITIONS

            1.1        Definitions.

            All capitalized terms used in this Agreement or in the Notes or in
any certificate, report or other document made or delivered pursuant to this
Agreement (unless otherwise defined therein) shall have the meanings assigned to
them below:

            Affiliate. With reference to any Person, (i) any director or officer
of that Person, or (ii) another Person that directly, or indirectly through one
or more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. For the purposes hereof, the Lender shall not be
deemed to be an Affiliate of the Borrower.

            Agreement. This Term Loan Agreement, including the Exhibits and
Schedules hereto, as the same may be supplemented or amended or restated from
time to time.

            Attributable Indebtedness. On any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

            Borrower. See the Preamble.

            Borrower’s Accountants. BDO Canada LLP, or such other independent
certified public accountants as are selected by the Borrower and reasonably
acceptable to the Lenders.

            Business Day. Any day other than a Saturday, Sunday or legal holiday
on which banks in New York City, New York are open for the conduct of a
substantial part of their commercial banking business.

--------------------------------------------------------------------------------

            Capital Expenditures. With respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

           Capitalized Leases. All leases that have been or should be, in
accordance with GAAP recorded as capitalized leases.

            Cash Equivalents. (a) Securities issued or unconditionally
guaranteed by the Federal Government of Canada or the United States of America,
or by any agency or autonomous government entity of the same countries, provided
that such securities have maturities of not more than one year from the date
acquired; (b) certificates of deposit with maturities of not more than one year
from the date acquired issued by a United States Federal or state chartered
commercial bank of recognized standing, or a commercial bank organized under the
laws of any other country which is a member of the Organisation for Economic
Cooperation and Development, or a political subdivision of any such country,
acting through a branch or agency, which bank has capital and unimpaired surplus
in excess of $500,000,000 and which bank or its holding company has a short term
commercial paper rating of at least A-2 or the equivalent by S&P or at least P-2
or the equivalent by Moody’s; (c) reverse repurchase agreements with terms of
not more than seven days from the date acquired, for securities of the type
described in clause (a) above and entered into only with commercial banks having
the qualifications described in clause (b) above; (d) commercial paper issued by
any Person incorporated under the laws of the United States of America or any
State thereof and rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s, in each case with maturities of
not more than one year from the date acquired; (e) commercial paper issued by
any Person that is incorporated or organized under the laws of Canada or any
Province thereof, which is rated at least A-2 by S&P or at least P-2 by Moody’s,
or any Canadian affiliate of the same rating agencies, in each case with
maturities of not more than one year from the date acquired; and (f) investments
in money market funds registered under the Investment Company Act of 1940, as
amended, which have net assets of at least $500,000,000, and at least 85% of
whose assets consist of securities and other obligations of the type described
in clauses (a) through (e) above.

            Change of Control. (a) The acquisition of ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Securities Exchange Act of 1934, as then in effect) directly or
indirectly, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Securities Exchange Act of 1934, as then
in effect) other than a Lender, an Affiliate of a Lender, or any Clay Family
Member, of Equity Interests representing more than 35% percent of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; or (b) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were not
(i) directors of the Borrower on the Closing Date, (ii) appointed or nominated
by the board of directors or other governing body of the Borrower (which
constituted the board of directors or such other governing body on the Closing
Date), or (iii) appointed or nominated by directors so nominated.

            Clay Family. (i) Landon Clay and Harris Clay, (ii) any lineal
descendant (including adoptive relationships) of Landon Clay or Harris Clay,
(iii) any trust primarily for the benefit of, or the estate of, one or more of
the Persons described in the foregoing clauses (i) and (ii), and (iv) any
partnership, corporation, joint venture, limited liability company, limited
liability partnership, business trust, cooperative, association or other entity
the entire beneficial ownership of which is held by one or more of the Persons
described in the foregoing clauses (i), (ii) and (iii).

- 2 -

--------------------------------------------------------------------------------

            Clay Family Loan Agreements. Collectively, (i) that certain Loan
Agreement dated December 31, 2013 among the Borrower, GQ California, and the
Clay Family 2009 Irrevocable Trust, Dated April 14, 2009 evidencing a loan in
the original principal amount of $7,500,000, the promissory note executed in
connection therewith, and all related loan and security documents executed by
the Borrower, GQ California, or their respective Affiliates in connection
therewith and the transactions contemplated thereby and (ii) that certain Loan
Agreement dated December 31, 2013 among the Borrower, GQ California, and Harris
Clay evidencing a loan in the original principal amount of $2,500,000, the
promissory note executed in connection therewith, and all related loan and
security documents executed by the Borrower, GQ California, or their respective
Affiliates in connection therewith and the transactions contemplated thereby.

            Clay Family Member. Any Person in the Clay Family.

            Closing Date. The first date on which the conditions set forth in
Section 3.1 have been satisfied.

            Closing Fee. See Section 2.3.

            Code. The Internal Revenue Code of 1986 and the rules and
regulations thereunder, collectively, as the same may from time to time be
supplemented or amended and remain in effect.

            Control. The possession, by one or more persons, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.

            Corrupt Practices Laws. (i) The Foreign Corrupt Practices Act of
1977 (15 U.S.C. §§ 78dd-1, et seq.), as amended, and (ii) any other law,
regulation, order, decree, or directive having the force of law in any
applicable jurisdiction and relating to bribery, kick-backs, or similar business
practices.

           Default. An Event of Default or event or condition that, but for the
requirement that time elapse or notice be given, or both, would constitute an
Event of Default.

            Disposition or Dispose. The sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

            Dollars or $. United States dollars.

- 3 -

--------------------------------------------------------------------------------

            Encumbrances. See Section 6.3.

            Environmental Laws. All provisions of law (including the common
law), statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

            Equity Interests. With respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

            Event of Default. Any event described in Section 7.1.

            Extraordinary Receipt. Any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation and eminent domain awards (and
payments in lieu thereof), indemnity payments and any purchase price
adjustments.

            Fiscal Quarter. Each quarterly accounting period of the Borrower in
any Fiscal Year. Fiscal Year. The accounting year of the Borrower, commencing on
January 1 and ending on December 31 in each calendar year.

            Fixed Rate. 10% per annum.

            GAAP. Generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied.

            Governmental Authority. The government of the United States of
America, Canada, and any other nation, and any political subdivision thereof,
whether state, provincial, or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

            GQ California. Golden Queen Mining Company, LLC, a California
limited liability company (formerly known as Golden Queen Mining Co., Inc., a
California corporation).

- 4 -

--------------------------------------------------------------------------------

            Guarantees. As applied to the Borrower, all guarantees, endorsements
or other contingent or surety obligations with respect to obligations of others,
whether or not reflected on the balance sheet of the Borrower, including any
obligation to furnish funds, directly or indirectly (whether by virtue of
partnership arrangements, by agreement to keep-well or otherwise), through the
purchase of goods, supplies or services, or by way of stock purchase, capital
contribution, advance or loan, or to enter into a contract for any of the
foregoing, for the purpose of payment of obligations of any other Person.

            HC Lender. See the Preamble.

            Holdings. Golden Queen Mining Holdings, Inc., a California
corporation.

            Indebtedness. As to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount of all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) net obligations of such
Person under any swap agreement; (d) all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and not past due for more than 60
days after the date on which such trade account was created); (e) indebtedness
(excluding prepaid interest thereon) secured by an Encumbrance on property owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f) all Attributable Indebtedness in respect of Capitalized Leases; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person or any warrant, right or option to acquire such Equity Interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and (h)
all Guarantees of such Person in respect of any of the foregoing. For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

            Investment. As applied to the Borrower, the purchase or acquisition
of any Equity Interests of any other Person, any loan, advance or extension of
credit (excluding accounts receivable arising in the ordinary course of
business) to, or contribution to the capital of, any other Person, any real
estate held for sale or investment, any securities or commodities futures
contracts held, any other investment in any other Person, and the making of any
commitment or acquisition of any option to make an Investment.

            LTC Lender. See the Preamble.

            Lender. LTC Lender, HC Lender, and each other Person that may after
the date hereof become an assignee of LTC Lender’s or HC Lender’s rights and
obligations hereunder in accordance with the terms hereof and, thereby a party
to this Agreement as a “Lender” hereunder, but from and after the effective date
that any Person shall have assigned the entirety of its rights and obligations
hereunder pursuant to Section 8.2(b), “Lender” shall no longer include such
Person.

- 5 -

--------------------------------------------------------------------------------

            Loan Documents. This Agreement, the Notes, the Subsidiary Guaranty,
and the Pledge Agreement, together with any agreements, instruments or documents
executed and delivered pursuant to or in connection with any of the foregoing.

            Loan Parties. Collectively, the Borrower and each Subsidiary
Guarantor.

            Loan. See Section 2.1(a).

            LUK Holdco. Gauss Holdings LLC, a Delaware limited liability
company.

            Material Adverse Effect. Any of (a) a material adverse change in, or
a material adverse effect upon, the operations, business, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Borrower; (b) a material impairment of the rights and remedies of the Lenders
under any Loan Document, or of the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party; provided that the term “Material Adverse Effect” shall not include any
change, effect or circumstance to the extent resulting from (x) changes in
general economic, financial market or geopolitical conditions, or (y) any
failure by any Loan Party to meet any published analyst estimates or
expectations of their respective revenue, earnings or other financial
performance or results of operations for any period, in and of itself, or any
failure thereby to meet its respective internal or published projections,
budgets, plans or forecasts of its revenues, earnings or other financial
performance or results of operations, in and of itself and whether or not the
same was delivered to the Lenders pursuant to the provisions hereof (it being
understood that the facts or occurrences giving rise or contributing to such
failure that are not otherwise excluded from this definition of a “Material
Adverse Effect” may be taken into account in determining whether there has been
a Material Adverse Effect); provided further that, in the case of the
immediately preceding clause (x), such changes, effects or circumstances do not
affect the relevant Loan Parties disproportionately relative to other companies
operating in the same industry.

              Maturity Date. July 1, 2015.

              Moody’s. Moody’s Investors Service, Inc. and its successors.

              Net Cash Proceeds. With respect to:

            (a)        any Disposition by the Borrower, or any Extraordinary
Receipt received or paid to the account of the Borrower, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Borrower and its agents, advisors and representatives (including
fees and expenses of financial advisors, market consultants and legal counsel)
in connection with such transaction and (C) income taxes reasonably estimated to
be actually payable within two years of the date of the relevant transaction as
a result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and

- 6 -

--------------------------------------------------------------------------------

           (b)        the sale or issuance after the date of this Agreement of
any Equity Interest by the Borrower, or the incurrence or issuance of any
Indebtedness by the Borrower other than Indebtedness permitted by Section 6.1,
the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such transaction over (ii) the underwriting discounts and
commissions, and other reasonable and customary out-of-pocket expenses, incurred
by the Borrower and its agents, advisors and representatives (including fees and
expenses of financial advisors, market consultants and legal counsel) in
connection therewith.

            Note Record. Any internal record, including a computer record,
maintained by a Lender with respect to the Loan.

            Notes. See Section 2.1(b).

            Obligations. The following:

            (a)        the due and punctual payment and satisfaction by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loan, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other obligations of the
Borrower under this Agreement and under the other Loan Documents, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise,
arising under the Loan Documents (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and

            (b)        the due and punctual payment and satisfaction of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents.

           OFAC. The U.S. Department of the Treasury’s Office of Foreign Assets
Control.

            Other Taxes. All present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

- 7 -

--------------------------------------------------------------------------------

           Permitted Encumbrances. See Section 6.3.

            Person. Any individual, corporation, partnership, trust,
unincorporated association, business or other legal entity, and any government
or governmental agency or political subdivision thereof.

           Pledge Agreement. That certain Pledge Agreement dated as of the date
hereof by the Borrower and Holdings in favor of the Lenders, in the form
attached hereto as Exhibit B, as amended, restated, supplemented or otherwise
modified from time to time.

            Public Official. Any individual who, even transitorily or without
payment, holds a public office or official position in any Governmental
Authority, any public company controlled by a Governmental Authority or any
company in which a Governmental Authority participates in a material respect its
affairs, as well as political parties.

            Registration Rights Agreement. That certain Registration Rights
Agreement by and among the Borrower and the Clay Family Members party thereto in
the form attached hereto as Exhibit F, as amended, restated, supplemented or
otherwise modified from time to time.

            Qualified Investments. As applied to the Borrower, investments in
(i) notes, bonds or other obligations of the United States of America or any
agency thereof that as to principal and interest constitute direct obligations
of or are guaranteed by the United States of America and that have maturity
dates not more than one year from the date of acquisition; (ii) notes, bonds or
other obligations of the Federal Government of Canada or any agency thereof that
as to principal and interest constitute direct obligations of or are guaranteed
by the Federal Government of Canada and that have maturity dates not more than
one year from the date of acquisition; (iii) certificates of deposit, demand
deposit accounts or other deposit instruments or accounts maintained in the
ordinary course of business with banks or trust companies organized under the
laws of the United States or any state thereof that have capital and surplus of
at least $500,000,000 which certificates of deposit and other deposit
instruments, if not payable on demand, have maturities of not more than one year
from the date of acquisition; (iv) certificates of deposit, demand deposit
accounts or other deposit instruments or accounts maintained in the ordinary
course of business with banks or trust companies organized under the laws of
Canada or any province thereof that have capital and surplus of at least
$500,000,000 which certificates of deposit and other deposit instruments, if not
payable on demand, have maturities of not more than one year from the date of
acquisition; (iv) commercial paper issued by any Person that is incorporated
under the laws of the United States of America or any state thereof and rated at
least A-2 by S&P or at least P-2 by Moody’s that is rated not less than P-2 or
A-2 or their equivalents by Moody’s or S&P, respectively, or their successors,
and in each case maturing not more than one year from the date of acquisition;
(v) commercial paper issued by any Person that is incorporated or organized
under the laws of Canada or any Province thereof, which is rated at least A-2 by
S&P or at least P-2 by Moody’s, or any Canadian affiliate of the same rating
agencies, in each case with maturities of not more than one year from the date
acquired; or (vi) any repurchase agreement secured by any one or more of the
foregoing.

            Responsible Officer. The chief executive officer, president,
vice-president, chief financial officer, treasurer (or assistant treasurer, if
applicable), or secretary (or assistant secretary, if applicable), controller or
administrators of any Loan Party or any attorney-in-fact with powers to deliver
documents on behalf of a Loan Party in connection with the Loan Documents. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

- 8 -

--------------------------------------------------------------------------------

            Restricted Payment. Any of the following: (a) any dividend,
distribution, loan, advance, guaranty, extension of credit or other payment,
whether in cash or property, to or for the benefit of any Person who holds an
Equity Interest in the Borrower, whether or not such Interest is evidenced by a
security; (b) any purchase, redemption, retirement or other acquisition for
value of any Equity Interest of the Borrower, whether now or hereafter
outstanding, or of any options, warrants or similar rights to purchase such
Equity Interest or any security convertible into or exchangeable for such Equity
Interest and (c) any payment or prepayment of any kind, whether in cash or
property, to or for the benefit of any Person (other than the Borrower) that is
an Affiliate of the Borrower.

            Sanctioned Country. A country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

            Sanctioned Person. Any of the following: (i) a Person named on the
list of “Specially Designated Nationals and Blocked Persons” maintained by OFAC
available at http://www.treasury.gov/ofac/downloads/t11sdn.pdf, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

            Solvent and Solvency. With respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

            S&P. Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., and its successors.

            Subsidiary. With respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.

- 9 -

--------------------------------------------------------------------------------

            Subsidiary Guaranty. That certain Guaranty dated as of the date
hereof by the Subsidiary Guarantors in favor of the Lenders, in the form
attached hereto as Exhibit C, as amended, restated, supplemented or otherwise
modified from time to time.

            Subsidiary Guarantor. Holdings and each Subsidiary of the Borrower
existing as of the Closing Date or acquired or created by the Borrower after the
Closing Date, in each case party to the Subsidiary Guaranty. For the avoidance
of doubt, GQ California is not and shall not become a Subsidiary Guarantor.

            Taxes. All present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

            1.2        Rules of Interpretation.

                                 (a)        All terms of an accounting character
used herein but not defined herein shall have the meanings assigned thereto by
GAAP and in each case applied on a consistent basis.

                                 (b)        A reference to any document or
agreement shall include such document or agreement as amended, modified or
supplemented and in effect from time to time in accordance with its terms and
the terms of this Agreement.

                                 (c)        The singular includes the plural and
the plural includes the singular. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.

                                 (d)        A reference to any Person includes
its permitted successors and permitted assigns.

                                 (e)        The words “include”, “includes” and
“including” are not limiting.

                                 (f)        The words “herein”, “hereof”,
“hereunder” and words of like import shall refer to this Agreement as a whole
and not to any particular section or subdivision of this Agreement.

                                 (g)        All terms not specifically defined
herein or by GAAP which terms are defined in the Uniform Commercial Code as in
effect in The State of New York, shall have the meanings assigned to them in
such Uniform Commercial Code.

- 10 -

--------------------------------------------------------------------------------

SECTION II

DESCRIPTION OF LOAN

            2.1        The Loan.

                                 (a)        Term Loan. Upon the terms and
subject to the conditions of this Agreement, and in reliance upon the
representations, warranties and covenants of the Borrower herein, the Lenders
agree to make a term loan (the “Loan”) to the Borrower on the Closing Date in
the principal amount of Twelve Million Five Hundred Thousand Dollars
($12,500,000). Each of HC Lender and LTC Lender shall fund its respective
portion of the Loan pursuant to the allocations set forth on Schedule 2.1(a).

                                 (b)        The Notes. The Loan shall be
evidenced by promissory notes dated as of the Closing Date in the aggregate
principal amount equal to the amount of the Loan, such notes to be in
substantially the form of Exhibit A-1 and Exhibit A-2 hereto (together, the
“Notes”).

            2.2        Interest Rates and Payments of Interest.

                                 (a)        The Loan shall bear interest at a
rate per annum equal to the Fixed Rate. Such interest shall be payable quarterly
in arrears on the first Business Day of each quarter.

                                 (b)        If an Event of Default shall occur,
then the unpaid balance of the Loan shall bear interest, to the extent permitted
by law, compounded daily at an interest rate equal to 2% per annum above the
Fixed Rate, until such Event of Default is cured or waived.

                                 (c)        All agreements between or among the
Borrower and the Lenders are hereby expressly limited so that in no contingency
or event whatsoever, whether by reason of acceleration of maturity of the
Obligations or otherwise, shall the amount paid or agreed to be paid to the
Lenders for the use or the forbearance of the Obligations exceed the maximum
permissible under applicable law. As used herein, the term “applicable law”
shall mean the law in effect as of the date hereof provided, however, that in
the event there is a change in the law which results in a higher permissible
rate of interest, then the Loan Documents shall be governed by such new law as
of its effective date. In this regard, it is expressly agreed that it is the
intent of the Borrower and the Lenders in the execution, delivery and acceptance
of the Loan Documents to contract in strict compliance with the laws of The
State of New York from time to time in effect. If, under or from any
circumstances whatsoever, fulfillment of any provision of any of the Loan
Documents at the time of performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the Obligations to be fulfilled shall automatically be reduced to the
limits of such validity, and if under or from circumstances whatsoever the
Lenders should ever receive as interest an amount which would exceed the highest
lawful rate, such amount which would be excessive interest shall be applied to
the reduction of the principal balance of the Obligations and not to the payment
of interest. This provision shall control every other provision of all Loan
Documents.

            2.3        Closing Fee. The Borrower shall pay to the Lenders on the
Closing Date a closing fee in the amount of One Million Dollars ($1,000,000)
(the “Closing Fee”).

- 11 -

--------------------------------------------------------------------------------

            2.4        Repayment of Loan. The Borrower shall repay the principal
amount of the Loan on the Maturity Date in an amount equal to the aggregate
unpaid principal amount of the Loan, together with all accrued and unpaid
interest, fees and other charges hereunder.

            2.5        Prepayments.

                                (a)        Mandatory.

                   (i)        If the Borrower Disposes of any property (other
than any Disposition of any property permitted by Section 6.4(b)) which results
in the realization by the Borrower of Net Cash Proceeds in excess of $500,000,
the Borrower shall prepay an aggregate principal amount of the Loan equal to
100% of such Net Cash Proceeds immediately upon receipt thereof by the Borrower.

                   (ii)        Upon any Extraordinary Receipt received by or
paid to or for the account of the Borrower in excess of $500,000, and not
otherwise included in clause (i) of this Section 2.5(b), the Borrower shall
prepay an aggregate principal amount of the Loan equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Borrower.

                                 (b)        Consent Required. Except as provided
in Section 2.5(a), the Borrower may not, without the prior written consent of
the Lenders, at any time prepay the Loan in whole or in part.

            2.6        Method of Payments.

                                 (a)        All payments by the Borrower
hereunder and under any of the other Loan Documents shall be made in lawful
money of the United States in immediately available funds, and shall be deemed
to have been made only when made in compliance with this Section 2.6(a). All
such payments shall be made without set-off or counterclaim and free and clear
of and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, the Borrower will pay to the Lenders
such additional amount in Dollars as shall be necessary to enable the Lenders to
receive the same net amount which the Lenders would have received on such due
date had no such obligation been imposed upon the Borrower. The Borrower will
deliver promptly to the Lenders certificates or other valid vouchers or other
evidence of payment reasonably satisfactory to the Lenders for all Taxes or
other charges deducted from or paid with respect to payments made by the
Borrower hereunder or under such other Loan Document.

                                 (b)        All such payments shall be made at
the applicable Lender’s office or at such other location that each Lender may
from time to time designate, in each case in immediately available funds.

- 12 -

--------------------------------------------------------------------------------

            2.7        Computation of Interest and Fees. All computation of fees
and interest shall be made on the basis of a 360-day year and actual days
elapsed. If the due date for any payment of principal is extended by operation
of law, interest shall be payable for such extended time. If any payment
required by this Agreement becomes due on a day that is not a Business Day such
payment may be made on the next succeeding Business Day, and such extension
shall be included in computing interest in connection with such payment.

            2.8        Taxes.

                                 (a)        Payments Free of Taxes. Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
each Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

                                 (b)        Indemnification by the Borrower. The
Borrower shall indemnify the Lenders, within ten days after demand therefor, for
the full amount of any Taxes (including Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.8) paid by the Lenders, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Lenders shall be conclusive absent manifest error.

                                 (c)        Evidence of Payments. Upon request
of the Lenders, as soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Lenders the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lenders.

SECTION III

CONDITIONS OF LENDING

            The agreement of the Lenders to make the Loan is subject to the
satisfaction of the following conditions precedent on or prior to the Closing
Date:

            3.1        Closing Deliverables. The Lenders shall have received the
following, each of which shall be originals, “pdfs” or telecopies (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Lenders:

- 13 -

--------------------------------------------------------------------------------

                                 (a)        an executed counterpart of this
Agreement;

                                 (b)        the Notes executed by the Borrower
in favor of the Lenders;

                                 (c)        the Pledge Agreement executed by the
Borrower and Holdings;

                                 (d)        the Subsidiary Guaranty executed by
each Subsidiary Guarantor;

                                 (e)        the Registration Rights Agreement
executed by the Borrower;

                                 (f)        evidence satisfactory to the Lenders
that that certain Consent under the Amended and Restated Limited Liability
Company Agreement of GQ California in the form of Exhibit D hereto has been
executed and delivered by each party thereto;

                                 (g)        evidence satisfactory to the Lenders
that the Option Agreement among the Lenders and LUK Holdco in the form of
Exhibit E has been executed and delivered by each party thereto;

                                 (h)        evidence satisfactory to the Lenders
that all approvals, consents, exemptions, authorizations, notices to or filings
with any Governmental Authority or other Person set forth on Schedule 4.3 have
been obtained or made by the Borrower or its applicable Subsidiary or Affiliate;

                                 (i)        such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Lenders may require evidencing the authority
of each Loan Party to consummate the transactions contemplated hereby and the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;

                                 (j)        such documents and certifications as
the Lenders may reasonably require to evidence that each Loan Party is duly
organized or formed; is validly existing and is in good standing and qualified
to engage in business in each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

                                 (k)        a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
Sections 3.2, 3.3, 3.4, and 3.5 have been satisfied;

                                 (l)        certificates attesting to the
Solvency of each Loan Party, from such Loan Party’s chief financial officer,
treasurer, controller, administrator or other officer of equivalent
responsibility; and

                                 (m)        such other assurances, certificates,
documents, consents and opinions as the Lenders reasonably may require.

- 14 -

--------------------------------------------------------------------------------

            3.2        Indebtedness. The Borrower shall not have outstanding any
Indebtedness for money borrowed other than the Loan and any other Indebtedness
permitted by Section 6.1 including the Indebtedness set forth on Schedule
6.1(e).

            3.3        Litigation; Investigations. No litigation, arbitration,
proceeding or investigation shall be pending or, to the knowledge of the
Borrower, threatened in writing which questions the validity or legality of the
transactions contemplated by any Loan Document or seeks a restraining order,
injunction or damages in connection therewith, or which, in the reasonable
judgment of the Lenders, would reasonably be expected to adversely affect the
transactions contemplated hereby or thereby.

            3.4        Accuracy of Representations and Warranties. The
representations and warranties contained in Section IV hereof and all
representations and warranties made by the Borrower and each other Loan Party
under any other Loan Document shall be true and accurate in all material
respects on and as of the Closing Date.

            3.5        No Default. No Default or Event of Default shall have
occurred and be continuing.

            3.6        No Change in Law. No change shall have occurred in any
law or regulation or interpretation thereof that, in the reasonable opinion of
counsel for the Lenders, would make it illegal or against the formally adopted
and published policy of any Governmental Authority for the Lenders to make the
Loan hereunder.

SECTION IV

REPRESENTATIONS AND WARRANTIES

            The Borrower represents and warrants to the Lenders as of the
Closing Date and, if different, the date on which the Loan is made to the
Borrower that:

            4.1        Existence, Qualification and Power. Each Loan Party (a)
is duly organized or formed, validly existing and, as applicable, in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and, as applicable, in good standing under the laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

            4.2        Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
or is to be a party have been duly authorized by all necessary corporate or
other organizational action, and, except as disclosed on Schedule 4.2, do not
and will not (a) contravene the terms of any of such Person’s organizational
documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Encumbrance under, or require any payment to be made under (i)
any contractual obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any law,
rule or regulation, except in each case referred to in clause (b)(i) or clause
(c) to the extent any such conflict or violation could not reasonably be
expected to have a Material Adverse Effect.

- 15 -

--------------------------------------------------------------------------------

            4.3        Governmental Authorization; Other Consents; Corrupt
Practices. Except as disclosed on Schedule 4.3:

                                 (a)        no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or (ii)
the exercise by a Lender of its rights under the Loan Documents.

                                 (b)        The Borrower and its officers,
directors, employees, and agents have complied in all material respects with all
applicable Corrupt Practices Laws in obtaining any Governmental Approvals,
consents, licenses, approvals, permits, authorizations, rights, and privileges
in respect of the Borrower’s business, and are otherwise conducting the business
of the Borrower in compliance in all material respects with applicable Corrupt
Practices Laws, the Borrower declares that at no time in the course of its
business has the Borrower or its officers, directors, employees or agents
offered or promised any undue advantage, directly or indirectly, to a Public
Official, with the objective of influencing him or her to perform, omit or delay
an official act, or to obtain improper business advantage for themselves or for
the Borrower. (For purposes of this Agreement, “undue advantage” is not limited
to payments or financial benefits, but consists of anything that has value to a
Public Official.);

                                 (c)        The Borrower’s internal management
and accounting practices and controls are adequate to ensure compliance in all
material respects with applicable Corrupt Practices Laws.

            4.4        Binding Effect. This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms except as limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally, and except as the remedy of specific
performance or of injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

            4.5        Financial Statements. The audited financial statements of
the Borrower and its Subsidiaries for the fiscal year of the Borrower ended
December 31, 2013, furnished to the Lenders, are true and complete in all
material respects, have been prepared in accordance with GAAP, and fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date of such financial statements and the results of their operations for the
period then ending. Since the date of such statements, there has been no
material change in any Company’s accounting procedures. Since the delivery to
the Lenders of the most recently audited financial statements of the Borrower,
there has been no material adverse change in the Borrower or its Subsidiaries’
financial condition, properties or business, taken as a whole.

- 16 -

--------------------------------------------------------------------------------

            4.6        Litigation. There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Loan Parties or against any of their properties or revenues
that (a) purport to affect or pertain to this Agreement or any other Loan
Document, or (b) except as set forth on Schedule 4.6, either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

            4.7        No Default. Except as set forth on Schedule 4.7, the
Borrower is not in default under or with respect to, or a party to, any
contractual obligation that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

            4.8        Ownership of Property; Encumbrances. The Borrower has
good record and sufficient title to its material properties, including all real
property necessary for the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Borrower’s properties are not
subject to any Encumbrances, except for Permitted Encumbrances.

            4.9        Environmental Compliance. The Borrower and its
Subsidiaries have duly complied with, and its business, operations, assets,
equipment, property, leaseholds, and other facilities are in compliance with,
the provisions of all applicable Environmental Laws, except as any noncompliance
therewith could not reasonably be expected to have a Material Adverse Effect.
The Borrower and its Subsidiaries have (a) been issued and will maintain all
required consents, permits, licenses, certificates, authorizations, and
approvals relating to, and (b) received no complaint, order, directive, claim,
citation, or notice by any Governmental Authority or any other Person with
respect to, any and all Environmental Laws, except as any such failure to have
issued or maintained or any such receipt in each case could not reasonably be
expected to have a Material Adverse Effect.

            4.10      Insurance. The properties of the Borrower and its
Subsidiaries necessary for the ordinary conduct of their business are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Borrower or Subsidiary
operates and as required by applicable Governmental Authorities.

            4.11      Taxes. The Borrower and its Subsidiaries have filed all
federal, state, provincial, and all material local tax returns and reports
required by law to be filed in respect of the income, business, properties, and
employees of the Borrower and its Subsidiaries, and have paid all Taxes,
assessments, fees and other charges levied or imposed by any Governmental
Authority upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed Tax assessment against
the Borrower or its Subsidiaries that is not being challenged by appropriate
proceedings with adequate reserves made therefor that would, if made, have a
Material Adverse Effect.

- 17 -

--------------------------------------------------------------------------------

            4.12      Subsidiaries; Equity Interests. Schedule 4.12 sets forth a
complete and accurate list of all Subsidiaries of the Borrower, showing as of
the Closing Date (as to each Subsidiary) the jurisdiction of its incorporation,
the address of its principal place of business and its U.S. taxpayer
identification number or, in the case of any non-U.S. party that does not have a
U.S. taxpayer identification number, its unique identification number issued to
it by the jurisdiction of its incorporation.

            4.13      Margin Regulations; Investment Company Act.

                                 (a)        The Borrower has not engaged nor
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock.

                                 (b)        None of the Borrower or any
Subsidiary of the Borrower is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

            4.14      Compliance with Laws. The Borrower and each of its
Subsidiaries is in compliance in all material respects with the requirements of
all laws, rules and regulations and all orders, writs, injunctions and decrees
applicable to it or to its properties, except where the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

            4.15      Solvency. Each of the Borrower and its Subsidiaries is
Solvent.

            4.16      Compliance with OFAC Rules and Regulations. Neither the
Borrower, nor any Affiliate of the Borrower (i) is a Sanctioned Person, (ii) has
any assets in Sanctioned Countries, or (iii) derives any of its operating income
from investments in, or transactions with Sanctioned Countries or with one or
more Persons whom it knows to be a Sanctioned Person. No part of the proceeds of
the Loan will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country.

            4.17      Foreign Assets Control Regulations, Etc. The Borrower is
not an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended. The Borrower is not in violation of (a) the Trading with
the Enemy Act, as amended, (b) any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or (c)
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)). The Borrower is not (i) is a blocked person described in Section 1 of
the Executive Order 13224 issued on September 24, 2001 or (ii) to the Borrower’s
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.

- 18 -

--------------------------------------------------------------------------------

SECTION V

AFFIRMATIVE COVENANTS

            The Borrower covenants that so long as the Loan or any other
Obligation remains outstanding:

            5.1        Financial Statements. The Borrower shall furnish to the
Lenders:

                                 (a)        as soon as available to the
Borrower, but in any event within 120 days after the end of each Fiscal Year,
the balance sheet of the Borrower and its Subsidiaries as of the end of such
year and related statements of income, retained earnings and cash flow of the
Borrower and its Subsidiaries for such year, prepared in accordance with GAAP
and audited and certified without qualification by the Borrower’s Accountants;
and, concurrently with such financial statements, a copy of the Borrower’s
Accountants management report and a written statement by the Borrower’s
Accountants that in the making of the audit necessary for their report and
opinion upon such financial statements, they have obtained no knowledge of any
Default or, if in the opinion of such accountants any such Default exists, they
shall disclose in such written statement the nature and status thereof; provided
that the Borrower shall be deemed to be in compliance with its delivery
obligations pursuant to this Section 5.1(a) with respect to any material or
information set forth in this Section 5.1(a) to the extent such material or
information is publicly filed via the Securities and Exchange Commission’s
Electronic Data Gathering, Analysis and Retrieval System (EDGAR) or any public
electronic filing system successor thereto;

                                 (b)        as soon as available to the
Borrower, but in any event within 60 days after the end of each Fiscal Quarter
of each Fiscal Year, a balance sheet of the Borrower and its Subsidiaries as of
the end of, and related statements of income, retained earnings and cash flow of
the Borrower and its Subsidiaries for the Fiscal Quarter then ended and the
portion of the Fiscal Year then ended, prepared in accordance with GAAP and
certified by the chief financial officer or other officer of equivalent
responsibility of the Borrower, subject to normal, recurring year-end
adjustments that shall not in the aggregate be material in amount; provided that
the Borrower shall be deemed to be in compliance with its delivery obligations
pursuant to this Section 5.1(b) with respect to any material or information set
forth in this Section 5.1(b) to the extent such material or information is
publicly filed via the Securities and Exchange Commission’s Electronic Data
Gathering, Analysis and Retrieval System (EDGAR) or any public electronic filing
system successor thereto;

                                 (c)        concurrently with their filing, true
and correct copies of the Borrower’s and its Subsidiaries’ Tax returns and each
amendment thereto;

                                 (d)        promptly after the receipt thereof
by the Borrower, copies of any reports (including any so-called management
letters) submitted to the Borrower by independent public accountants in
connection with any annual or interim review of the accounts of the Borrower or
its Subsidiaries made by such accountants;

- 19 -

--------------------------------------------------------------------------------

                                 (e)        promptly after the same are
delivered or filed, copies of all financial statements and reports as the
Borrower shall send to owners of its Equity Interests or as the Borrower may
file with any Governmental Authority at any time; provided that the Borrower
shall be deemed to be in compliance with its delivery obligations pursuant to
this Section 5.1(e) with respect to any material or information set forth in
this Section 5.1(e) to the extent such material or information is publicly filed
via the Securities and Exchange Commission’s Electronic Data Gathering, Analysis
and Retrieval System (EDGAR) or any public electronic filing system successor
thereto; and

                                 (f)        from time to time, such other
financial data and information about the Borrower as the Lenders may reasonably
request.

            5.2        Conduct of Business.

                                 (a)        The Borrower shall duly observe and
comply in all material respects with all material contracts and with all
applicable laws, regulations, decrees, orders, judgments and valid requirements
of any Governmental Authority applicable to its corporate existence, rights and
franchises, to the conduct of its business and to its property and assets
(including without limitation all Environmental Laws and Corrupt Practices
Laws), except in any case where the failure to observe and comply would not
reasonably be expected to have a Material Adverse Effect and shall maintain and
keep in full force and effect and comply in all material respects with all
licenses and permits necessary to the proper conduct of its business.

                                 (b)        The Borrower shall maintain its
legal existence, comply with its organizational documents, and observe all
legally necessary or contractually required formalities in its governance. The
Borrower shall and remain or engage in substantially the same business as that
in which it is now engaged.

            5.3        Taxes. The Borrower shall pay or cause to be paid all
Taxes on or against it or its properties on or prior to the time when they
become delinquent; except for any Tax or charge that is being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been established and are being maintained in accordance with GAAP, if no
Encumbrance shall have been filed (the enforcement of which shall not have been
stayed within 30 days of the filing thereof) to secure such Tax, assessment or
charge.

            5.4        Inspection Rights. The Borrower shall permit any
authorized representatives designated by a Lender to visit and inspect any of
the properties of the Borrower, to inspect, copy and take extracts from its
financial and accounting records, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all upon
reasonable notice and at such reasonable times during normal business hours. The
reasonable out-of-pocket expenses of the Lenders in connection with such
inspections shall be payable by the Borrower.

            5.5        Maintenance of Books and Records. The Borrower shall keep
adequate books and records of account, in which true and complete entries will
be made reflecting all of its business and financial transactions, and such
entries will be made in accordance with GAAP, in each case consistently applied
and applicable law. The Borrower shall keep internal management and accounting
practices and controls that are adequate to ensure compliance with applicable
Corrupt Practices Laws.

- 20 -

--------------------------------------------------------------------------------

            5.6        Use of Proceeds.

                                 (a)        The Borrower will use the proceeds
of the Loan to (i) repay all outstanding Indebtedness under the Clay Family Loan
Agreements, (ii) pay the Closing Fee, (iii) pay taxes and expenses associated
with the transactions contemplated hereby and (iv) for general corporate
purposes of the Borrower.

                                 (b)        No portion of the Loan shall be used
for the “purpose of purchasing or carrying” any “margin stock” or “margin
security” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, or otherwise in violation of such
regulations.

            5.7        Further Assurances. At any time and from time to time the
Borrower shall execute and deliver such further documents and take such further
action as may reasonably be requested by the Lenders to effect the purposes of
the Loan Documents.

            5.8        Notification Requirements. The Borrower shall furnish to
the Lenders:

                                 (a)        promptly upon becoming aware of the
existence of any condition or event that constitutes a Default, written notice
thereof specifying the nature and duration thereof and the action being or
proposed to be taken with respect thereto;

                                 (b)        promptly upon becoming aware of any
investigative proceedings by a Governmental Authority or of any litigation
commenced or threatened in writing against the Borrower or any of its
Subsidiaries of which it has notice, the outcome of which could reasonably be
expected to have a Material Adverse Effect, written notice thereof and the
action being or proposed to be taken with respect thereto; and

                                 (c)        promptly after becoming aware of any
occurrence or any condition affecting the Borrower or any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect, written
notice thereof.

            5.9        Environmental Compliance.

                                 (a)        Except as could not reasonably be
expected to have a Material Adverse Effect, (i) the Borrower shall, and shall
cause its Subsidiaries to, comply with, and shall conduct its business,
operations, assets, equipment, property, leaseholds, and other facilities in
compliance with, the provisions of all Environmental Laws; (ii) the Borrower
shall, and shall cause its Subsidiaries to, maintain in full force and effect
all required permits, licenses, certificates, authorizations and approvals
relating to Environmental Laws; and (iii) the business of the Borrower and its
Subsidiaries shall be operated in a manner that will not pose any an
unreasonable risk to public health or the environment.

- 21 -

--------------------------------------------------------------------------------

                                 (b)        The Borrower shall provide the
Lenders upon either Lender’s request with information related to Borrower’s and
its Subsidiaries’ compliance with those Environmental Laws that are reasonably
necessary to the ordinary conduct of its business within ten days as of the
receipt by a Responsible Officer of the Borrower of such request.

                                 (c)        The Borrower shall promptly inform
the Lenders of the receipt of any (i) notice of violation of any environmental
permits, licenses, certificates and authorizations (ii) notice of violation of
any Environmental Laws, the violation of which could reasonably be expected to
be material and adverse to the ordinary conduct of the Borrower’s or any of its
Subsidiaries’ business.

            5.10      Subsidiary Guaranties. Each Subsidiary of the Borrower
created, acquired or held on any date subsequent to the Closing Date, shall as
promptly as possible but in any event within thirty (30) days (or such later
date as may be agreed upon by the Lenders) of such date, execute and deliver to
the Lenders, a joinder to the Subsidiary Guaranty, along with any corporate
governance and authorization documents.

SECTION VI

NEGATIVE COVENANTS

            The Borrower covenants that so long as the Loan or any other
Obligation remains outstanding:

            6.1        Indebtedness. The Borrower shall not create, incur,
assume, guarantee or be or remain liable with respect to any Indebtedness other
than the following:

                                 (a)        Obligations;

                                 (b)        Indebtedness for Taxes to the extent
that payment therefor shall at the time not be required to be made in accordance
with Section 5.3;

                                 (c)        current liabilities on open account
for the purchase price of services, materials and supplies incurred by the
Borrower in the ordinary course of business (not as a result of borrowing), so
long as all of such open account current liabilities shall be promptly paid and
discharged in conformity with customary trade terms and practices, except for
any such open account Indebtedness which is being contested in good faith by the
Borrower, as to which adequate reserves required by GAAP, as applicable, have
been established and are being maintained and as to which no Encumbrance has
been placed on any property of the Borrower (other than Permitted Encumbrances);

                                 (d)        Guarantees permitted under Section
6.2 hereof;

                                 (e)        Indebtedness existing as of the date
of this Agreement and disclosed on Schedule 6.1(e), together with any renewals,
extensions or refinancing thereof, provided that the amount of such resulting
Indebtedness shall not exceed the amount of Indebtedness originally being
renewed, extended or refinanced; and

- 22 -

--------------------------------------------------------------------------------

                                 (f)        endorsements of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business.

            6.2        Contingent Liabilities. The Borrower shall not create,
incur, assume, guarantee or be or remain liable with respect to any Guarantees
other than Guarantees resulting from the endorsement of negotiable instruments
for deposit or collection in the ordinary course of business.

            6.3        Encumbrances. The Borrower shall not create, grant,
incur, assume or suffer to exist any direct or indirect mortgage, pledge,
security interest, lien or other charge or encumbrance of any kind, including
any negative pledge or any lien or retained security title of a conditional
vendor, upon or with respect to any of its property or assets (“Encumbrances”),
or assign or otherwise convey any right to receive income, including the sale or
discount of accounts receivable with or without recourse, except the following
(“Permitted Encumbrances”):

                                 (a)        liens for Taxes to the extent that
payment of the same may be postponed or is not required in accordance with the
provisions of Section 5.3; and

                                 (b)        any Encumbrances arising by
mandatory provision of law securing obligations incurred in the ordinary course
of business that (i) do not interfere with the ordinary conduct of the business
of the Borrower, (ii) are not yet more than 90 days overdue or that are being
contested or litigated in good faith, including (A) Encumbrances of carriers,
warehousemen, mechanics, laborers, and materialmen incurred in the ordinary
course of business for sums not yet due, (B) Encumbrances on real estate for
real estate taxes not yet delinquent, (C) Encumbrances incurred in the ordinary
course of business in connection with worker's compensation and unemployment
insurance, (D) easements, rights-of-way, restrictions, and other similar
encumbrances on the use of real property approved in advance by the Lenders, and
(E) employee claims regarding wages and benefits.

            6.4        Merger; Dispositions; Liquidation.

                                 (a)        The Borrower may not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing any Subsidiary of the Borrower that is a Loan
Party may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation.

                                 (b)        The Borrower shall not Dispose of
any assets or properties reasonably necessary to the ordinary conduct of its
business, other than sales of Qualified Investments in the ordinary course of
business and consistent with past practices.

            6.5        Restricted Payments. The Borrower shall not make any
Restricted Payments, except that:

                                 (a)        So long as no Event of Default,
including but not limited to the occurrence of a Change of Control, has occurred
and is continuing, the Borrower may make such Restricted Payments that are
unanimously approved by its board of directors or by a committee thereof whose
members have been unanimously approved by its board of directors;

- 23 -

--------------------------------------------------------------------------------

                                  (b)        The Borrower may declare and pay
dividends and make other distributions and payments with respect to its Equity
Interests if payable solely in its Equity Interests; and

                                 (c)        The Borrower may purchase or
otherwise acquire Equity Interests in any Subsidiary of the Borrower using
additional shares of its Equity Interests.

            6.6        Investments; Purchases of Assets. The Borrower shall not
make or maintain any Investments or purchase or otherwise acquire any material
amount of assets other than:

                                 (a)        Qualified Investments;

                                 (b)        Subsidiaries created, acquired, or
held in accordance with the terms of this Agreement; and

                                 (c)        to the extent permitted by
applicable law, loans or other extensions of credit to officers, directors and
employees of the Borrower in the ordinary course of business, for travel,
entertainment, relocation and analogous ordinary business purposes, which
Investments shall not exceed at any time $200,000 in the aggregate.

            6.7        Transactions with Affiliates. The Borrower will not
directly or indirectly, enter into any purchase, sale, lease or other
transaction with any Affiliate except transactions on terms that are no less
favorable to the Borrower than those which might be obtained at the time in a
comparable arm’s-length transaction with any Person who is not an Affiliate;
except any such transaction (i) unanimously approved by the board of directors
of the Borrower or by a committee of its board of directors whose members have
been unanimously appointed by its board of directors; or (ii) between the
Borrower and any a Lender, an Affiliate of a Lender, or a Clay Family Member.

            6.8        Fiscal Year. The Borrower shall not change its Fiscal
Year without at least 90 days’ prior written notice to the Lenders.

SECTION VII

DEFAULTS

            7.1        Events of Default. Any of the following shall constitute
an Event of Default:

                                 (a)        Non-Payment. The Borrower or any
other Loan Party fails to (i) pay when and as required to be paid herein, any
amount of principal of the Loan, or (ii) pay within three (3) days after the
same becomes due, any interest on the Loan or any fee due hereunder, or (iii)
pay within ten (10) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

                                 (b)        Specific Covenants. (i) The Borrower
fails to perform or observe any term, covenant or agreement contained in any of
Sections 5.1(a), (b), or (c), Sections 5.2(b), 5.4, 5.6, 5.7, 5.8, or 5.10, or
Section VI, (ii) a Subsidiary Guarantor violates or fails to perform or observe
any term, covenant or agreement contained in the Subsidiary Guaranty, or (iii)
the Borrower or Holdings violates or fails to perform or observe any term,
covenant or agreement contained in the Pledge Agreement; or

- 24 -

--------------------------------------------------------------------------------

                                 (c)        Other Defaults. Any Loan Party fails
to perform or observe any other covenant or agreement (not specified in Section
7.1(a) or 7.1(b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days; or

                                 (d)        Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be materially incorrect or misleading when made or deemed made; or

                                 (e)        Cross-Default. (i) The Borrower (A)
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $50,000, or (B) shall fail to observe or perform any other agreement
or condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) the Borrower shall fail to
pay when due (after any applicable period of grace) any amount payable under one
or more agreements for the use of real or personal property requiring aggregate
payments in excess of $100,000 in any twelve month period, or fails to observe
or perform any term, covenant or agreement or relating to such agreement(s) for
the use of real or personal property, and the result of any such failure is to
permit any other party to such agreement(s) to exercise remedies under or
terminate such agreement(s) prior to the expiration date thereof; or (iii) a
default under the Subsidiary Guaranty shall have occurred and be continuing; or

                                 (f)        Insolvency Proceedings, Etc. Any
Loan Party institutes or consents to the institution of any proceeding under any
bankruptcy, insolvency, reorganization, receivership or other debtor relief law,
or makes a general assignment for the benefit of creditors; or applies for or
consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any bankruptcy,
insolvency, reorganization, receivership or other debtor relief law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

- 25 -

--------------------------------------------------------------------------------

                                 (g)        Inability to Pay Debts; Attachment.
(i) Any Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 45 days after its issue or levy; or

                                 (h)        Judgments. There is entered against
the Borrower (i) except as disclosed on Schedule 4.6, one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $50,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days while such judgment shall not have been discharged during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

                                 (i)        Invalidity of Loan Documents. Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

                                 (j)        Change of Control. There occurs any
Change of Control.

            7.2        Remedies upon Event of Default. If any Event of Default
occurs and is continuing, the Lenders may take any or all of the following
actions:

                                 (a)        declare the unpaid principal amount
of the Loan, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower; and

                                 (b)        exercise on behalf of itself all
rights and remedies available to it under the Loan Documents and applicable
laws;

provided, however, that upon the occurrence of an Event of Default specified in
Section 7.1(f), the unpaid principal amount of the Loan and all interest and
other amounts as aforesaid shall automatically become due and payable, without
further act of the Lenders.

- 26 -

--------------------------------------------------------------------------------

SECTION VIII

GENERAL

            8.1        Notices.

                                 (a)        Notices Generally. Subject to
Section 8.1(c), all notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
.pdf), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made (a) when delivered by hand, (b) when transmitted via
facsimile to the number set out herein, (c) when delivered by electronic mail,
when delivered, or (d) the second Business Day following the day on which the
same has been delivered prepaid to a reputable national express air courier
service, addressed as follows in the case of the Borrower and the Lenders, or to
such other address as may be hereafter notified by the respective parties
hereto:

If to the Borrower: Golden Queen Mining Co. Ltd.   6411 Imperial Avenue   West
Vancouver, British Columbia, Canada V7W 2J5 Attention:     H. Lutz Klingmann
(President and Andrée St-Germain (Chief Financial Officer)   Email:           
 lklingmann@goldenqueen.com and                         
astgermain@goldenqueen.com     with copies to: Morton Law LLP   1200 - 750 West
Pender Street   Vancouver, British Columbia   Canada, V6C 2T8   Attention:   
Edward L. Mayerhofer, Esq.   Email:            elm@mortonlaw.ca  
Fax:               (604) 681-9652       and       Dorsey & Whitney LLP   1400
Wewatta Street, Suite 400   Denver, CO 80202   Attention: Kenneth Sam, Esq.  
Email: sam.kenneth@dorsey.com   Fax:               (303) 629-3450  
Facsimile:     (212) 755-7306     If to the Lenders: c/o East Hill Management
Company   10 Memorial Drive   Suite 902   Providence, RI 02903  
Email:             thomas.clay@easthillmgt.com

- 27 -

--------------------------------------------------------------------------------


  Fax:                      (401) 490-0749     with a copy to: Sullivan &
Worcester LLP   One Post Office Square   Boston, MA 02109   Attention:          
William A. Levine, Esq.   Telephone:          (617) 338-2921  
Facsimile:             (617) 338-2880  
E-mail:                   wlevine@sandw.com

                                 (b)        Reliance by the Lenders. The Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by a Lender on each notice purportedly given by or on behalf of the
Borrower, provided that such indemnity shall not be available to the extent that
such losses, costs, expenses and liabilities have been determined in a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Lender.

                                 (c)        Telephone, Facsimile and E-mail
Notices. Each Lender is authorized to rely on and to act on any telephone, any
facsimile-transmitted, or any e-mail transmitted instructions concerning the
transactions contemplated by the Agreement which a Lender believes without any
need to inquire or investigate as to, or verify, the genuineness or authenticity
of the instructions, to be from the Borrower, and no Lender shall be liable to
the Borrower or any third party for so acting or refraining from acting, except
in the case of gross negligence or willful misconduct of such Lender. No Lender
shall further be under any duty to make any inquiry or investigation with
respect to, or verification of, the telephone, facsimile-transmitted or e-mail
transmitted instructions, except to confirm that its records show that the
person purporting to be issuing the instructions on behalf of the Borrower has
authority to do so. No Lender shall be under any duty or obligation to accept
any telephone, facsimile, or e-mail instructions from the Borrower, and each
Lender may refuse to accept any such instructions in its sole and absolute
discretion. The Borrower shall at all times indemnify, defend and hold each
Lender, and its officers, directors, employees, attorneys, agents, and
Affiliates, harmless from all actions or claims arising in connection with any
action or failure to act with respect to telephone, facsimile-transmitted, or
e-mail transmitted instructions, except in the case of gross negligence or
willful misconduct of such Persons.

- 28 -

--------------------------------------------------------------------------------

            8.2        Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or the other Loan Documents without the prior
written consent of the Lenders. Each Lender may at any time assign all or a
portion of its rights and obligations under this Agreement. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

            8.3        Expenses. Whether or not the transactions contemplated
herein shall be consummated, the Borrower shall reimburse the Lenders for all
reasonable out-of-pocket fees, disbursements and expenses (including all
reasonable attorneys’ fees) incurred or expended in connection with the
preparation, negotiation, filing or recording and interpretation of this
Agreement and the other Loan Documents, or any amendment, modification,
approval, consent or waiver hereof or thereof, or in connection with the
enforcement of any Obligations or the satisfaction of any Indebtedness of the
Borrower hereunder or thereunder, or in connection with any litigation,
proceeding or dispute in any way related to the credit hereunder; provided that
all of the foregoing incurred in connection with this Agreement and the
transactions contemplated by Section III hereof shall not exceed $150,000. The
Borrower will pay any Taxes (including any interest and penalties in respect
thereof).

            8.4        Indemnification. The Borrower agrees to indemnify and
hold harmless each Lender, as well as its shareholders, directors, offices,
agents, attorneys, subsidiaries and Affiliates, from and against all damages,
losses, settlement payments, obligations, liabilities, claims, suits, penalties,
assessments, citations, directives, demands, judgments, actions or causes of
action, whether statutorily created or under the common law, all reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable fees
and disbursements of attorneys, engineers and consultants) and all other
liabilities whatsoever (including, without limitation, liabilities under
Environmental Laws) which shall at any time or times be incurred, suffered,
sustained or required to be paid by any such indemnified Person (except any of
the foregoing which result from the gross negligence or willful misconduct of
the indemnified Person) on account of or in relation to or any way in connection
with any of the arrangements or transactions contemplated by, associated with or
ancillary to this Agreement, the other Loan Documents or any other documents
executed or delivered in connection herewith or therewith, all as the same may
be amended from time to time, whether or not all or part of the transactions
contemplated by, associated with or ancillary to this Agreement, any of the Loan
Documents or any such other documents are ultimately consummated. In any
investigation, proceeding or litigation, or the preparation therefor, each
Lender shall select its own counsel and, in addition to the foregoing indemnity,
the Borrower agrees to pay promptly the reasonable fees and expenses of such
counsel. In the event of the commencement of any such proceeding or litigation,
the Borrower shall be entitled to participate in such proceeding or litigation
with counsel of its choice at its own expense, provided that such counsel shall
be reasonably satisfactory to each Lender. The Borrower authorizes each Lender
to charge any deposit account or Note Record which it may maintain with any of
them for any of the foregoing. The covenants of this Section 8.4 shall survive
payment or satisfaction of payment of all amounts owing with respect to the
Notes, any other Loan Document or any other Obligation.

- 29 -

--------------------------------------------------------------------------------

            8.5        Survival of Covenants, Etc. All covenants, agreements,
representations and warranties made herein, in the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower pursuant
hereto shall be deemed to have been relied upon by the Lenders, notwithstanding
any investigation heretofore or hereafter made by it, and shall survive the
making by the Lenders of the Loan as herein contemplated, and shall continue in
full force and effect so long as any Obligation remains outstanding and unpaid
or a Lender has any obligations hereunder. All statements contained in any
certificate or other writing delivered by or on behalf of the Borrower pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrower hereunder.

            8.6        No Waivers. No failure or delay by a Lender in exercising
any right, power or privilege hereunder, under the Notes or under any other Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. No waiver shall extend to or affect any
Obligation not expressly waived or impair any right consequent thereon. No
course of dealing or omission on the part of a Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto. No notice
to or demand upon the Borrower shall entitle the Borrower to other or further
notice or demand in similar or other circumstances, except as otherwise
specifically provided in the Loan Documents. The rights and remedies herein and
in the Notes and the other Loan Documents are cumulative and not exclusive of
any rights or remedies otherwise provided by agreement or law.

            8.7        Amendments, Waivers, etc. Neither this Agreement nor the
Notes nor any other Loan Document nor any provision hereof or thereof may be
amended, waived, discharged or terminated except by a written instrument signed
by each Lender, and, in the case of amendments, by the Borrower.

            8.8        Lost Note, Etc. Upon receipt of an affidavit of a Lender
as to the loss, theft, destruction or mutilation of a Note and, in the case of
any such loss, theft, destruction or mutilation, upon cancellation of a Note, if
available, the Borrower will issue, in lieu thereof, a replacement Note in the
same principal amount thereof and otherwise of like tenor.

            8.9        Captions; Counterparts. The captions in this Agreement
are for convenience of reference only and shall not define or limit the
provisions hereof. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. This Agreement shall become effective
when it shall have been executed by the Lenders and when the Lenders shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.

            8.10      Entire Agreement, Etc. The Loan Documents and any other
documents executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby and supersede all prior agreements with respect to the subject matter
hereof.

- 30 -

--------------------------------------------------------------------------------

            8.11      Waiver of Jury Trial. THE BORROWER AND EACH LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THEIR RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER, THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF A LENDER
RELATING TO THE ADMINISTRATION OR ENFORCEMENT OF THE LOAN AND THE LOAN
DOCUMENTS, AND AGREE THAT THEY WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.

            EXCEPT AS PROHIBITED BY LAW, THE BORROWER AND EACH LENDER HEREBY
WAIVE ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO
IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.

            THE BORROWER (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF A LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY LENDER WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (b)
ACKNOWLEDGES THAT EACH LENDER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH EACH IS A PARTY BECAUSE OF, AMONG OTHER
THINGS, THE BORROWER’S WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

            8.12      Governing Law. This Agreement and each of the other Loan
Documents are contracts under the laws of the State of New York and shall for
all purposes be construed in accordance with and governed by the laws of said
State without reference to its conflict or choice of laws principles (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law, which shall
apply to this Agreement).

            8.13      Jurisdiction; Consent to Service of Process. (a) The
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court for
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final, non-appealed judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the Borrower or
the Lenders may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any other party hereto or
their properties in the courts of any jurisdiction.

- 31 -

--------------------------------------------------------------------------------

                                 (b)        The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (a) of this
Section 8.13. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

                                 (c)        Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 8.1. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law. The Borrower hereby appoints Holdings as its authorized agent
solely to receive for and on its behalf service of summons or other legal
process in any action, suit or proceeding in any court specified in this
Section.

                                 (d)        By its execution hereof, the
Borrower irrevocably designates and appoints Holdings as its agent for service
of process as its authorized to receive, accept, and forward on its behalf
service of process in any such proceeding; and by its execution of an
acknowledgment hereto, Holdings accepts such appointment. Service of process,
writ, judgment, or other notice of legal process upon Holdings shall be deemed
and held in every respect to be effective personal service upon the Borrower.
The Borrower shall maintain such appointment (or that of a successor
satisfactory to the Lenders) continuously in effect at all times while the
Borrower is obligated hereunder or under the Notes or any other Loan Document.
Nothing herein shall affect the Lenders’ right to serve process in any other
manner permitted by applicable law.

            8.14      Judgment Currency. This is an international loan
transaction in which the specification of Dollars is of the essence, and such
currency shall be the currency of account in all events. The payment obligations
of the Borrower hereunder and under the Notes or any other Loan Document shall
not be discharged by an amount paid in another currency, whether pursuant to a
judgment or otherwise, to the extent that the amount so paid on prompt
conversion to Dollars in the United States of America under normal banking
procedures does not yield the amount of Dollars then due. In the event that any
payment by the Borrower, whether pursuant to a judgment or otherwise, upon
conversion and transfer, does not result in the payment of such amount of
Dollars at the place such amount is due, the Lenders shall be entitled to demand
immediate payment of, and shall have a separate cause of action against the
Borrower for, the additional amount necessary to yield the amount of Dollars
then due. In the event the Lenders, upon the conversion of such judgment into
Dollars, shall receive (as a result of currency exchange rate fluctuations) an
amount greater than that to which it was entitled, the Borrower shall be
entitled to immediate reimbursement of the excess amount.

            8.15      Severability. The provisions of this Agreement are
severable and if any one clause or provision hereof shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Agreement in
any jurisdiction.

- 32 -

--------------------------------------------------------------------------------

[Remainder of page intentionally left blank; signature page follows]

- 33 -

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the undersigned have duly executed this
Agreement under seal as of the date first above written.

BORROWER:

GOLDEN QUEEN MINING CO. LTD.

 

  By: /s/ Lutz Klingmann      Name:  Lutz Klingmann     Title:    President

 

ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTION 8.13:

GOLDEN QUEEN MINING HOLDINGS, INC.

 

  By: /s/ Lutz Klingmann      Name:  Lutz Klingmann     Title:    President

[Signature page to Term Loan Agreement]

--------------------------------------------------------------------------------

LENDERS:

THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED MARCH 6, 2009

 

  By:   /s/ Thomas M. Clay    

Thomas M. Clay, Trustee


 

  /s/ Harris M. Clay   Harris Clay

[Signature page to Term Loan Agreement]

--------------------------------------------------------------------------------

Schedule 2.1(a)

Loan Allocation

Name of Lender Amount Funding Percentage Funding LTC Lender $9,375,000 75% HC
Lender $3,125,000 25% Total: $12,500,000 100%


--------------------------------------------------------------------------------

Schedule 4.2

No Conflict

None.

--------------------------------------------------------------------------------

Schedule 4.3

Governmental Authorizations

None.

--------------------------------------------------------------------------------

Schedule 4.6

Litigation

None.

--------------------------------------------------------------------------------

Schedule 4.7

No Defaults

Under Section 4.12 of the Transaction Agreement dated June 8, 2014, among Gauss
Holdings LLC, Auvergne, LLC, Gauss LLC, Golden Queen Mining Company, Inc. and
Golden Queen Mining Co. Ltd., the Borrower was to commence a rights offering by
filing a registration statement with the United States Securities and Exchange
Commission no later than 30 days following the Closing Date (September 15,
2014). The Borrow has not commenced the rights offering.

Under Section 5(a)(iv) of the Standby Purchase Agreement dated June 8, 2014,
among Gauss Holdings LLC, Auvergne, LLC and Golden Queen Mining Co. Ltd., the
Borrower was to file a registration statement with the United States Securities
and Exchange Commission related to a rights offering no later than 30 days
following the Closing Date (September 15, 2014). The Borrow has not commenced
the rights offering.

--------------------------------------------------------------------------------

Schedule 4.12

Subsidiaries; Loan Parties


Ownership
Interest EIN/Corp. Number
Golden Queen Mining Company, LLC, a
California limited liability company

15772 K Street
Mojave, California, 93501



50%







Federal Employer
Identification Number:
47-1904841
California Taxpayer
Identification Number:
026-1672-0
Secretary Of State
Entity Number:
201425310169 Golden Queen Mining Holdings, Inc., a
California corporation

15772 K Street
Mojave, California, 93501 100%



CALIFORNIA
CORPORATE
NUMBER: C3698788




--------------------------------------------------------------------------------

Schedule 6.1(e)

Existing Indebtedness

The Borrower is subject to the following indebtedness under the following
agreements:

On July 26, 2013, the Borrower issued convertible debentures for aggregate
proceeds of C$10,000,000 ($9,710,603), under the terms of subscription
agreements and convertible debt loan agreements with Jonathan Clay and Thomas
Clay dated July 23, 2013 and July 26, 2013, respectively. The convertible
debentures are unsecured and bear interest at 2% per annum, calculated on the
outstanding principal balance, payable annually. The principal amounts of the
notes are convertible into shares of the Company at a price of C$1.03 per share
for a period of two years. If the notes have not been converted by the holder
prior to the maturity date, then the Company may convert them at the lower of
C$1.03 or the market price as at the maturity date.

On January 1, 2014, the Borrower Loan entered into (i) a Loan Agreement dated
December 31, 2013 among the Borrower, GQ California, and the Clay Family 2009
Irrevocable Trust, Dated April 14, 2009, evidencing a loan in the original
principal amount of $7,500,000, and the promissory note executed in connection
therewith, and (ii) a Loan Agreement dated December 31, 2013 among the Borrower,
GQ California, and Harris Clay, evidencing a loan in the original principal
amount of $2,500,000, and the promissory note executed in connection therewith.
The Loans have a twelve-month term and bears an annual interest rate of 5%,
payable on the maturity date.

--------------------------------------------------------------------------------